Mr. Chief Justice Farmer delivered the opinion of the court: Plaintiff in error was indicted by the grand jury of Cook county for kidnapping. The indictment contained eight counts. The first and second counts were based on section 166of the Criminal Code, which was enacted in 1889; the seventh and eighth counts on section 166 of the Criminal Code, enacted in 1845; and the third, fourth, fifth and sixth counts on paragraph 166b of the Criminal Code, on kidnapping for ransom. Said paragraph is section 1 of the act of May 11, 1901. A general motion to quash the indictment w;as entered, which was overruled by the court. Plaintiff in error then entered a plea of not guilty. A jury was selected and trial had, and a verdict returned finding plaintiff in error guilty in manner and form as charged in the indictment and fixing her punishment at imprisonment in the penitentiary for a term of twenty-five years. After overruling motions for a new trial and in arrest of judgment the court entered judgment on the verdict, and this writ of error is sued out to review that judgment. There is no bill of exceptions in the record, and no question is raised as to the verdict being supported by the evidence or as to the rulings of the court in giving and refusing instructions. The only errors urged here go to the sufficiency of the indictment and the rulings of the court in overruling the motion to quash it and the motion in arrest of judgment. The sections of the statute upon which this prosecution is based are as follows: Section 166 provides that “whoever willfully and without lawful authority forcibly or secretly confines or imprisons any other person within this State-against his will, or forcibly carries or sends such person out of the State, or forcibly seizes or confines, or inveigles, or kidnaps any other person, with the intent to cause such person to be secretly confined or imprisoned in this State against his will, or to cause such person to be sent out of the State against his will, shall be imprisoned in the penitentiary not exceeding five years, or fined not exceeding $1000, or both.” The seventh and eighth counts of the indictment were based upon and followed this section of the statute. The verdict of the jury fixing the punishment at twenty-five years’ imprisonment was in excess of the punishment provided for by this section, and therefore must be regarded .as tantamount to an acquittal thereunder. Section 166^2 provides that “whoever willfully and without authority forcibly takes or carries or entices away any infant under the age of twelve years, without the consent of the parent, guardian or lawful custodian of such child, with intent to conceal or imprison such infant, or whoever willfully and without authority conceals or imprisons an infant under the age of twelve years, without the consent of the parent or guardian or lawful custodian of such infant, shall, upon conviction, be imprisoned in the penitentiary for his or her natural life, or for any number of years.” The first and second counts of the indictment substantially charge the crime alleged to have been committed in the language of this section of the statute. It is urged that the motion to quash should have been allowed as to these counts, and that they are not sufficient, in law, to sustain the judgment. The principal reason urged in support of this contention is that the parents of the child are not named in those counts, but as our decision is to be made upon a consideration of the remaining counts in the indictment it is not necessary that we pass upon the question raised as to these counts. No inference is to be drawn from this of any intimation that these counts are defective. All that is meant is, that as our decision is based on other grounds than the objections urged to those counts we express no opinion whatever upon said counts. Paragraph 1666 of the Criminal Code, which is the act of 1901, provides: “That every person who shall willfully, unlawfully and forcibly seize and secretly confine within this State or take, carry or send, or cause to be taken, carried or sent out of this State, any person against his will or against the will of the parent, guardian or legal custodian of such person, for the purpose of extorting ransom or money or other valuable thing or concession from such ' person, his parent, guardian or legal custodian; and every person who shall inveigle, decoy or kidnap with intent secretly to confine within this State, or take, carry or send, or cause to be taken, carried or sent out of same, any person against his will or against the will of the parent, guardian or legal custodian of such person, for the purpose of extorting ransom or money or other valuable thing or concession from such person, his parent, guardian or legal custodian, shall, upon conviction, suffer death, or be punished by imprisonment in the penitentiary for life or any term not less than five (5) years.” The third count of the indictment charges that plaintiff in error “unlawfully, willfully, feloniously and forcibly did seize and secretly confine within the State of Illinois a certain person, to-wit, one Lillian Wulff, a female child of the age of eight years then and there being, against the will of her, the said Lillian Wulff, and against the will of the parents of the said Lillian Wulff, for the purpose of extorting money from Oscar Wulff and Marie Wulff, the said parents of said Lillian Wulff.” The fourth count is the same as the third, except it is alleged that the purpose was to extort ransom instead of money. The fifth count charges that plaintiff in error “unlawfully did inveigle, decoy and kidnap one Lillian Wulff, a female child of the age of eight years then and there being, with intent secretly to confine said Lillian Wulff in the State of Illinois against the will of the said Lillian Wulff and against the will of her parents, for the purpose of extorting money from Oscar Wulff and Marie Wulff, the said parents of the said Lillian Wulff.” The sixth count is the same as the fifth, except it is alleged that the purpose was to extort ransom instead of money. The motion to quash the indictment was general and the court did not err in overruling the motion if either count was good, (Thomas v. People, 113 Ill. 531,) and one good count will sustain a general verdict of guilty. (Mayes v. People, 106 Ill. 306.) In Hiner v. People, 34 Ill. 297, it is said: “Nq objection is perceived to the first and second counts of the indictment. Even if the third is defective, which we deem unnecessary to determine, the good counts will support the judgment.” It is first contended by plaintiff in error that these four counts are “defective for failure to allege the names of the parents in the allegation of the child being kidnapped without the consent of the parents.” The objection is without force. The names of the parents are clearly and sufficiently stated in these counts, if such statement be necessary, as contended by plaintiff in error. Noe v. People, 39 Ill. 96; Hanrahan v. People, 91 id. 142. It is next contended that the act of 1901, which is paragraph 166& of the Criminal Code, (Hurd’s Stat. 1908, p. 745,) is unconstitutional. The argument made in support of that contention is, that the act of 1901 is an amendment to previous statutes, and violates section 13 of article 4 of the constitution, which provides that “no law shall be revived or amended by reference to its title only, but the law revived, or the section amended, shall be inserted at length in the new act.” This position cannot be sustained. The act of 1901 is an independent act, complete in itself, and does not purport to be, and is not, an amendment of any previous act. We have above set out the acts which plaintiff in error contends were amended by the act of 1901. The offense embraced in section 166 is the unlawful, forcible and secret imprisonment of any person (regardless of age) within this State against his will, or carrying or sending such person out of the State, or inveigling or kidnapping with intent to cause the person to be secretly imprisoned in this State or to be sent out of the State against his will. Section i66p2 embraces only the offense of kidnapping children under the age of twelve years without the consent of parent or guardian with intent to conceal or imprison such infant, and to concealing and imprisoning children under twelve years of age without the consent of the parent or guardian. No matter what the purpose may be for committing the acts prohibited by those two sections, a violation of them subjects the offender to the penalties herein provided. The act of 1901, upon which the third, fourth, fifth and sixth counts of the indictment were based, relates solely to cases where the kidnapping was for the purpose of extorting ransom or money or other valuable thing from the person kidnapped, his parent, guardian or legal custodian, regardless of age. The enactment of the law of 1901 in no way affected any previous act. Sections 166 and 1remain just as complete as they were before the 1901 act was passed. The reasons that led to its enactment were matters of general public knowledge at the time. The act of 1901, being complete in itself and in no way an amendment of any other act, is a valid law. People v. Loeffler, 175 Ill. 585; School Directors v. School Directors, 135 id. 464. The judgment is affirmed. Judgment affirmed.